ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Timothy 0. Grathwol, during the period of September 1991 through February 1994, had shortages in his trust account ranging from $28 to $1,767.93, that he failed to maintain accurate and complete books and records of the trust account and that he falsely certified on his attorney registration forms that he had maintained such records; and
WHEREAS, the respondent has unconditionally admitted the allegations of the petition and has entered into a stipulation with the Director by which they jointly recommend a public reprimand and 2 years’ probation subject to the following conditions:
(a) Respondent shall cooperate fully with the Director’s Office in its efforts to monitor compliance with this probation and promptly respond to the Director’s correspondence by the due date. Respondent shall cooperate with the Director’s investigation of any allegations of unprofessional conduct which may come to the Director’s attention. Upon the Director’s request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
(b) Respondent shall abide by the Minnesota Rules of Professional Conduct.
(e) Respondent shall maintain trust account books and records in compliance with Rule 1.16, Rules on Lawyers Professional Conduct and Lawyers Professional Responsibility Board Amended Opinion No. 9. Such books arid records shall be made available to the Director upon request.
(d) Respondent shall provide copies of monthly reconciliations and trial balances of his trust account to the Director on a quarterly basis.
*237(e) Respondent agrees to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by respondent warrants the agreed to discipline,
IT IS HEREBY ORDERED that respondent Timothy 0. Grathwol is publicly reprimanded and is placed on 2 year’s probation subject to the agreed upon conditions set out above.
BY THE COURT:
/s/ M. Jeanne Coyne M. Jeanne Coyne Associate Justice